t c no united_states tax_court james clay and audrey osceola petitioners v commissioner of internal revenue respondent docket nos filed date in these consolidated cases ps are members of a native american tribe during the years at issue the tribe operated a casino on tribal land owned communally by all members the tribe made regular distributions from casino revenue to each member ps received these distributions and did not report them as income r determined that the distributions are taxable to ps and therefore ps had unreported taxable_income in the amounts of the distributions r also determined that ps are liable for sec_6662 accuracy-related_penalties held the distributions to ps from casino revenue constituted unreported taxable_income to ps held further for purposes of sec_6751 the revenue_agent report rar and the 30-day_letter to which the rar was attached constitute the initial determination to assess penalties held further r must show that written supervisory approval for penalties was obtained before the first formal communication to the taxpayer of the initial determination to assess penalties held further the 30-day_letter was the first formal communication to the taxpayer of the initial determination to assess penalties held further r did not obtain written supervisory approval before the first formal communication of the initial determination to assess penalties and did not meet his burden of production for penalties under sec_7491 robert o saunooke for petitioners sarah r bolen marissa r lenius and laura a price for respondent pugh judge in notices of deficiency dated date and date respondent determined the following deficiencies and penalties unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number year after concessions the issues for decision are whether quarterly distributions christmas bonuses and a miscellaneous payment to petitioners are income under sec_61 for tax years through and whether petitioners are liable for accuracy-related_penalties under sec_6662 for tax years and these consolidated cases are lead cases for a larger group all with the common legal issue of the tax treatment of the distributions and christmas bonuses collectively distributions findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference petitioners james clay and audrey osceola were residents of florida when they timely filed their petitions sixteen related cases are bound by the outcome of these cases with respect to the taxability of the distributions those cases have been docketed under these numbers and i the miccosukee tribe of indians of florida the miccosukee tribe of indians of florida tribe is a federally recognized tribe of indians the tribe’s members ratified and adopted its constitution on date and it was approved by the department of the interior doi on date the constitution vests power and authority in the miccosukee general council general council which includes all enrolled tribal members who are at least years of age the general council has four regular general council meetings each year on the first saturday of february june august and november meetings of the general council other than regular general council meetings are called special general council meetings meetings of the general council are recorded transcribed and approved by the general council at the next meeting the business council controls the day-to-day operations of the tribe subject_to the general council’s approval the business council has five members each elected to a four-year term by the general council the chairman the assistant chairman the secretary the treasurer and the lawmaker the business council meets regularly and the chairman only votes in the case of a tie billy cypress served as chairman from through and was elected chairman again in as a function of his position as chairman of the tribe mr cypress also acted as the bureau of indian affairs bia superintendent of the tribe the tribe’s primary operating bank account is its general account all revenues not specifically allocated to another tribal account are deposited into this account and the tribe pays general operating_expenses and capital improvement costs among other expenses from it a tribal sales_tax the general council enacted a tribal sales_tax on date it was approved by the doi on date it applied to sales of goods and services or lease rentals by any business operating on the tribe’s reservation these include a gas station a gift shop a restaurant a tourist village and an air boat tour business the tax was passed on to customers and was reflected on the customers’ receipts the small businesses were only modestly profitable and the tribal sales_tax collected was used primarily to pay for trash pickup the tribe deposited the tribal sales_tax revenue into a separate tribal bank account not its general account the tribe distributed tribal sales_tax revenue to its members only once each member received about dollar_figure b the tribe’s casino on date the tribe entered into a contract with tamiami development corp tdc to construct manage and operate a class ii gaming facility for the tribe called miccosukee indian bingo and gaming casino the agreement which was later assigned to tamiami partners ltd tlp was approved by the doi tdc built the casino on land it purchased outside but adjacent to the tribe’s reservation land the purchased land was placed into trust for the tribe the tribe has never allotted any of its lands to tribal members the tribe has conducted gaming activities at the casino since date the general council created the miccosukee tribal gaming authority on date the tribe’s relationship with tlp ended amid dispute and litigation and the tribe has operated the casino under the supervision of the miccosukee tribal gaming authority since date it now owns and controls the casino after receiving land and cash as part of a settlement with the state of florida the tribe built a parking lot on a six-acre portion contiguous to the land on which the casino is located the parking lot is free for patrons of the casino the tribe also owns and operates several enterprises related to the casino including a hotel a concert hall a food court a restaurant and a gift shop the casino and its related enterprises operate on a fiscal_year ending on june of each year c taxation of the casino the tribe agreed to waive taxes on the casino’s gross revenue until tlp recouped its investment and the tribe imposed no taxes on the casino from its opening in until effective date the general council imposed a gross_receipts tax on any amount received by the casino including wagers admission fees and the sales revenue of the casino’s related enterprises the gross_receipts tax is treated as an above-the-line expense of the casino and its related enterprises the casino must estimate its gross_receipts for each month on the last day of each month and pay the tribe at least of the tax on these gross_receipts for that month using its estimate the casino then ha sec_15 days after the end of the month to calculate the actual gross_receipts and gross_receipts tax for that month and if the actual gross_receipts tax exceeds what the casino previously paid it must pay that excess the casino receives a credit against future gross_receipts tax if its estimate is greater than the actual gross_receipts tax on date after operations of the casino were under the tribe’s control mr cypress directed the tribe’s finance director mike hernandez to open a checking account called the nontaxable distribution revenue ntdr account into which the tribe would deposit the gross_receipts tax revenue mr hernandez opened the ntdr account shortly thereafter and the tribe has deposited the gross_receipts tax revenue into that account ever since most of the funds in the ntdr account came from the casino although revenue from the tribe’s small businesses and land leases and easements was deposited there as well what remained of the casino’s profits--after paying the gross_receipts tax and other expenses--was deposited into the tribe’s general account d distributions the tribe has made quarterly per capita distributions since at least until the tribe distributed funds to its members from its general account the largest sources of this revenue were the tribe’s small businesses land leases for cattle grazing hunting camps pipelines and cell towers distributions made before the opening of the casino were around dollar_figure per member per quarter the distributions grew considerably with the casino’s success the tribe has made quarterly distributions to its members from the ntdr account since it was opened in the date of the quarterly distributions and the number of enrolled members is set at general council meetings only enrolled members of the tribe can participate in general council meetings and receive distributions one must have at least one miccosukee parent to be an enrolled member in the tribe the amount of the distributions each quarter is determined by dividing the gross_receipts tax revenue for that quarter by the number of enrolled members distributions to minor children generally go to their tribal member mother because the tribe is matrilineal--membership in a clan within the tribe is determined by a tribal member’s mother--and the mother is generally the head of the household the father generally receives only his distribution the tribe may deduct certain amounts from a member’s quarterly distribution upon request or if the member participates in one of the tribe’s loan programs the quarterly distributions to a tribal member for the years at issue--2004 and 2006--were as follows quarter first second third fourth dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number members could cash their distribution checks at any bank or at the tribal administration building for a fee at the encouragement of mr cypress most members chose to cash their quarterly distribution checks at the tribal administration building the tribe also opened investment accounts for its members with smith barney these accounts allowed members to avoid certain requirements imposed on financial institutions while investing their otherwise idle cash and made it easier to make payments on large purchases such as cars not every member chose to open a smith barney account those who did could request to have a portion of their quarterly distributions deposited into their smith barney accounts the tribe also has paid its members christmas bonuses since at least christmas bonuses were paid from the tribe’s general account through the tribe began paying christmas bonuses from the ntdr account in because it was concerned that it would have to issue tax forms for distributions to members from the general account the gross_receipts tax_rate was increased to in to fund christmas bonuses the christmas bonuses for and were dollar_figure dollar_figure and dollar_figure respectively e the tribe’s tax position the tribe has maintained since that its distributions are not taxable to members and need not be reported on their income_tax returns in a memorandum dated date mr cypress advised mr hernandez that the tribal attorney has assured him that the distributions should not be reported on members’ tax returns mr cypress continued that i expect you and your staff to prepare tax returns for the members of the tribe in accordance with and relying on our attorney’s opinion from through mr cypress encouraged tribal members to cash their quarterly distribution checks at the tribal administration office and to omit quarterly distributions from credit applications to avoid inviting scrutiny from the internal_revenue_service irs he told the general council that the tribal administration office denies knowledge of the quarterly distributions when lenders call to verify them during a special general counsel meeting on date mr cypress was recorded in meeting minutes as stating the following business council has repeatedly asked that they do not claim the ntdr money as income on the credit applications but tribal members continue to do this by doing this tribal members run the risk of eventually having irs problems they irs will see the money reported on their credit applications and start to tax them on it the tribe has this money categorized as a license tax item in order to avoid irs problems for tribal members but with the actions of tribal members this is being compromised the minutes go on to state that chairman cypress explained how the distribution was set up to avoid the government irs taxing us on the funds our plans for the distribution were set up when we started the gaming operation these plans were sent to bia for their review and were approved by the department of interior if these monies were classified as per capita payment to tribal members then irs could tax us but we do not classify it as such but due to the actions of maybe two or three tribal members all tribal members could be affected the minutes for this meeting also record the following comments by another tribal officer assistant chairman jasper nelson when tribal members are asked to not divulge ntdr money it is for their own good he stated by doing this it will give irs the opportunity to find out about the money and tax us on it this would jeopardize the livelihood of tribal members who depend on this money minutes of a special general council meeting on date record mr cypress stating that there are members who share information with non-indians about the money they receive from the tribe the consequences these members are faced with as well as putting the rest of the tribe in this predicament they cannot blame anyone but themselves as these are the reason why we repeatedly stressed to tribal members to keep information to themselves in several general council meetings in and mr cypress and the tribe’s legal counsel dexter lehtinen also discussed the tax treatment of the neighboring seminole tribe’s distributions they warned that the tribe would be required to withhold tax on its distributions like the seminoles if tribal members did not follow their directions but in one general council meeting in mr cypress and mr lehtinen distinguished the tribe’s distribution scheme from the seminoles’ explaining that the seminoles’ distributions were taxed because they were from net profits while the tribe’s distributions were nontaxable because they were from the gross_receipts tax the tribe requested a legal opinion in from its outside counsel white case on the taxability of the tribe’s distributions to its members and on the tribe’s compliance with the indian gaming regulatory act of igra pub_l_no 102_stat_2467 codified pincite u s c secs this opinion stated that the distributions are taxable to tribal members the tribe opened a reserve_account at or near the commencement of an irs audit of the tribe and the casino around this reserve_account was meant to prepare for the possibility that the tribe would be required to make a payment to the irs as part of a settlement on behalf of the tribe relating to compliance with the igra or members relating to taxes on distributions ii petitioners’ distributions and income_tax returns ms osceola grew up on the reservation and went to elementary_school there but stopped attending school after fifth grade she was employed by several businesses around the reservation but had not been employed for over years as of the time of trial mr clay grew up in a village outside the reservation he never attended school and only became an enrolled member of the tribe in to secure medical_care for his mother petitioners speak miccosukee as their primary language and testified at trial with the help of an interpreter petitioners received quarterly distributions for each of the years at issue determined by the number of enrolled members in their family ms osceola received her distributions as well as those of her dependent_children her net distributions after deductions for housing and loan repayment--during the years in issue--were as follows distribution first quarter second quarter third quarter fourth quarter christmas bonus dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number ms osceola cashed her distribution checks at the tribal administration office during the years in issue she did not give each of her children their distributions after collecting them rather she kept them and spent them on family_expenses as she determined necessary in addition to the distributions ms osceola received a miscellaneous payment from the tribe of dollar_figure in the tribe made this payment out of the general account mr clay did not receive distributions until he became an enrolled member of the tribe in the second quarter of mr clay received net distributions during the years at issue in the following amounts distribution first quarter second quarter third quarter fourth quarter christmas bonus --- dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioners were married during the years at issue and they filed a joint form_1040 u s individual_income_tax_return for each of those years omar barrera an accountant in gainesville florida prepared petitioners’ form sec_1040 for the years in issue petitioners reported five of their children as dependents for each of the years in issue for a total of seven exemptions none of their dependent_children filed income_tax returns for the years at issue petitioners provided mr as a result of an error respondent determined the deficiency for tax_year after including a miscellaneous payment of dollar_figure in the notice_of_deficiency rather than one of dollar_figure respondent concedes the dollar_figure that was omitted in the notice_of_deficiency barrera with forms w-2g certain gambling winnings for the years in issue for purposes of preparing their form sec_1040 and reported gaming income and losses on their form_1040 for each year however petitioners did not report their quarterly distributions or christmas bonuses on their form sec_1040 for the years in issue petitioners never disclosed their quarterly distributions or christmas bonuses to mr barrera and he never advised them on the taxability of their distributions iii irs audit of petitioners’ returns in the irs audited dozens of returns filed by members of the tribe who received distributions in addition to petitioners on or before date supervisory revenue_agent anita d gentry prepared a memorandum regarding the miccosukee project giving preliminary approval for accuracy- related penalties for substantial understatements of income_tax in cases developed for members of the tribe to be placed behind penalty workpapers in each case file on date the agent examining petitioners’ returns sent them a revenue_agent report rar form 4549-a income_tax discrepancy adjustments containing proposed adjustments for and along with form_872 consent to extend the time to assess tax while the record does not include a as we explain infra section iv we are reopening the record to include certain exhibits relevant to respondent’s penalty determination final copy of what was sent to petitioners respondent states that the rar is included as part of the notice_of_deficiency the agent’s notes indicate that there was a 30-day_letter giving petitioners the option to file a protest and request a conference before the irs office of appeals appeals within days on date the agent sent the case to ms gentry for review ms gentry spent between and minutes reviewing the case before approving the penalties that day a civil penalty approval form dated date and bearing the typewritten initials ag dated date indicates that substantial_understatement and other accuracy related penalties were approved for and negligence penalties were not approved for those years ms gentry based her review on an date memorandum and calculations prepared by the agent recommending application of the six-year statute_of_limitations under sec_6501 because petitioners omitted more than of their income and photocopies of distribution checks to petitioners respondent issued a notice_of_deficiency to petitioners on date determining deficiencies and penalties for negligence and substantial the examining officer’s activity record entry for date after the expiration of the 30-day period states prepared case to send to review printed work papers unagreed report and day 886a and the entry for date states in part no protest snd needs to be prepared for and understatement_of_tax for tax years and respondent issued a second notice_of_deficiency on date determining deficiencies and penalties for negligence and substantial_understatement for tax_year i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii posttrial briefing issues6 a respondent’s motion to strike rule provides that the court can strike from any brief any insufficient claim or defense or any redundant immaterial impertinent frivolous or scandalous matter respondent requests that we strike from petitioners’ we address each of petitioners’ and respondent’s motions to reopen the record with respect to our decision in graev v commissioner graev iii 149_tc_485 supplementing and overruling in part graev v commissioner graev ii 147_tc_460 infra section iv simultaneous reply brief arguments relating to the general welfare doctrine because petitioners conceded this issue before trial the per capita act of pub_l_no 97_stat_365 codified pincite u s c sec_117a- 117c and the indian land consolidation act pub_l_no sec_211 stat pincite codified pincite u s c sec_2210 because petitioners abandoned these arguments by omitting them from their opening brief and two documents petitioners rely on in support of their proposed findings and argument because they were not in evidence motions to strike are generally disfavored by federal courts 81_tc_999 allen v commissioner we will use the term the general welfare doctrine as shorthand for arguments relating to revrul_2005_46 2005_2_cb_120 revproc_2014_35 2014_26_irb_1110 applicable in tax years for which the period of limitations under sec_6511 had not expired and the tribal_general_welfare_exclusion_act of pub_l_no sec_2 stat pincite codified as amended at sec_139e and applicable in tax years for which the period of limitations under sec_6511 had not expired tribal_general_welfare_exclusion_act sec_2 stat pincite sec_139e provides that gross_income does not include the value of any indian_general_welfare_benefit indian general welfare benefits include payments to and services provided to or on behalf of a member of an indian_tribe pursuant to an indian tribal program sec_139e however the income is only excluded if the program is administered under specific guidelines and does not discriminate in favor of tribal leadership and the benefits are available to any member who meets the guidelines are for the promotion of general welfare are not lavish_or_extravagant and are not compensation_for services id t c a motion to strike should be granted only when the allegations have no possible relation to the controversy when the court is in doubt whether under any contingency the matter may raise an issue the motion should be denied estate of jephson v commissioner t c pincite quoting 35_fsupp_633 s d n y in addition if the subject of the motion involves disputed and substantial questions of law the motion should be denied and the allegations should be determined on the merits id and a motion to strike will usually not be granted unless there is a showing of prejudice to the moving party id see also pony creek cattle co v great atl pac tea co in re beef industry antitrust litigation 600_f2d_1148 5th cir u nnecessary evidentiary details are usually not stricken from the complaint unless prejudicial or of no consequence to the controversy issues included in the stipulation of settled issues our rules require parties to stipulate to the fullest extent to which complete or qualified_agreement can or fairly should be reached all matters not privileged which are relevant to the pending case regardless of whether such matters involve fact or opinion or the application of law to fact rule a before trial the parties filed a stipulation of settled issues stating that petitioners concede that the quarterly and christmas distributions at issue in this case are not tax-exempt general welfare_payments as described in revrul_2005_46 2005_2_cb_120 revproc_2014_35 2014_26_irb_1110 or sec_139e our rules are explicit about the binding nature of stipulations a stipulation shall be treated as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties rule e see also enis v commissioner tcmemo_2017_222 at n the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires rule e 820_f2d_1543 9th cir a stipulation will generally be enforced unless manifest injustice would result aff’g tcmemo_1986_23 petitioners have not shown any reason why we should release them from their stipulation this is not a circumstance of a stipulated fact’s being contradicted by other facts in the record see eg 66_tc_312 rather this was a strategic decision before trial not to pursue an argument that then shaped the parties’ trial presentations in fact counsel for petitioners even used the stipulation as a basis for objecting to questions asked by respondent’s counsel stating at trial that this is not a general welfare case it would be prejudicial to allow petitioners to duck questions at trial about an issue on the basis that they have abandoned it only to revive the dispute on brief however as we discuss infra section iii a we are not the first court to consider this issue the u s court_of_appeals for the eleventh circuit to which these cases are appealable absent stipulation to the contrary see sec_7482 has ruled that sec_139e does not provide a tax exemption for the distributions see united_states v jim 891_f3d_1242 11th cir see also 54_tc_742 aff’d 445_f2d_985 10th cir whether we deem petitioners to have abandoned the argument strike the argument or decide it on its merits following the u s court_of_appeals for the eleventh circuit their argument is unavailing we therefore will deny respondent’s motion as to this issue and reject it on its merits issues not raised in petitioners’ opening brief we may consider an issue raised for the first time in a party’s answering brief to be abandoned and conceded see 122_tc_133 our practice is not to consider new issues raised for the first time in an answering brief 99_tc_132 aff’d sub nom 28_f3d_1024 10th cir petitioners did not raise the per capita act of in their pretrial memorandum at trial or in their opening brief and while they raised the indian land consolidation act in their pretrial memorandum they did not raise it again until their reply brief we therefore could deem petitioners to have abandoned arguments based on the per capita act of and the indian land consolidation act see dutton v commissioner t c pincite krause v commissioner t c pincite however as we explain infra section iii b and c they do not provide a tax exemption for the distributions we therefore will deny as moot respondent’s motion as to these arguments documents not in evidence petitioners rely on two documents not in evidence in their opening and reply briefs a contract between the tribe and tdc and a letter from the tribe to the bia’s acting director frank keel tacitly conceding that they cannot rely on facts not in evidence petitioners counter respondent’s motion to strike these two documents and petitioners’ arguments based on them by moving to reopen the record to admit them into evidence they argue that these documents should be admitted to clarify and confirm testimonial evidence received by the court at trial and respond to issues raised by respondent in his opening brief the decision to reopen the record to admit additional evidence is within our broad discretion 401_us_321 114_tc_276 abrogated on other grounds 132_tc_203 see also 790_f2d_1450 9th cir citing zenith radio corp u s pincite overruled on other grounds 486_us_622 the court_of_appeals for the eleventh circuit considers four factors in determining whether to reopen the record the timeliness of the motion to reopen the record the character of the testimony to be offered the effect of granting the motion to reopen to record and the reasonableness of the request to reopen the record 403_f3d_1278 11th cir dynamo holdings ltd p’ship v commissioner t c ___ ___-___ slip op pincite date the third factor--the effect of reopening the record--is most relevant here we will not reopen the record to admit these documents because we find that they are cumulative and would not change the outcome of the case they do not bear on the outcome of either of the issues in this case whether the distributions are taxable to petitioners and whether petitioners are liable for accuracy-related_penalties therefore we will deny petitioners’ motion to reopen the record to admit these two documents and will grant respondent’s motion to strike those portions of petitioners’ brief that rely on them b petitioners’ motion to amend the first stipulation of facts petitioners also move to amend four paragraphs of the first stipulation of facts to correct what they contend are factual errors we may amend a stipulation when to accept the unamended stipulation would have been manifestly unjust or if the evidence contrary to the stipulation was substantial 577_f2d_1206 5th cir see rule e petitioners’ proposed amendments are belated wording tweaks to bolster their posttrial arguments and do not change our conclusions on the legal issues before us in addition petitioners have not identified any manifest injustice or in violation of rule e petitioners’ opening brief does not cite in support of their proposed findings_of_fact any evidence that was admitted this is surprising especially because at the end of trial we discussed posttrial briefs with the parties nor did their reply brief comply with our rules thus these posttrial briefing issues appear to be part of a pattern of disregarding our rules lack of familiarity with this court and lack of resources are unappealing excuses for failure to read and comply with our rules and are no excuse for failure to heed discussions with the court on the record with a transcript to remind the parties of those discussions brewer quality homes inc v commissioner tcmemo_2003_200 wl at n petitioners’ counsel is put on notice that the rule is designed both to facilitate the work of the court and also to provide a ‘level playing field’ to the parties and the court will be inclined to impose formal sanctions in the event of future similar violations aff’d 122_fedappx_88 5th cir substantial evidence that contradicts the stipulations they seek to amend therefore we will deny their motion to amend the first stipulation of facts iii taxability of distributions to tribal members sec_61 provides that gross_income means all income from whatever source derived unless an exception is provided the supreme court stated that gross_income comprises all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 individual tribal members are subject_to federal income_taxation unless a treaty or an act of congress provides an exemption 351_us_1 an exemption from income_tax must be clearly expressed id 44_tc_686 aff’d 364_f2d_38 8th cir we cannot create a tax exemption by implication 78_tc_137 aff’d 709_f2d_564 9th cir 71_tc_980 aff’d 617_f2d_507 8th cir the parties first dispute whether the distributions are made from net gaming revenues taxable under the igra the igra provides that as a condition of making per capita payments to tribal members out of net gaming revenues from a class ii gaming facility the per capita payments are subject_to federal taxation and tribes notify members of such tax_liability when payments are made u s c sec b d petitioners argue that the distributions are from leases of land and also as noted above that they are exempt from tax under the general welfare doctrine irrespective of whether the distributions come from net gaming revenues or leasing revenues if petitioners can identify no exception from gross_income then they are taxable we do not find any real dispute between the parties on the facts although the parties strongly disagree over how to characterize the source of these distributions a igra we are not the first court to consider petitioners’ arguments that the distributions are not net gaming revenues and that the general welfare doctrine exempts them from taxation the u s court_of_appeals for the eleventh circuit recently ruled on a case regarding the taxability of distributions to another member of the miccosukee tribe sally jim jim 891_f3d_1242 in that case the government moved for summary_judgment that the distributions to ms jim which were derived from gaming proceeds were not exempt from taxation as general as noted above before trial petitioners conceded that the distributions were not general welfare_payments welfare_payments or income from the land united_states v jim no wl s d fla date the tribe intervened the district_court granted the government’s summary_judgment motion in part but held that material disputes of fact remained over how much of the distribution was from nongaming revenue and whether ms jim was taxable on the entire distribution including the amounts she received that were attributable to her family members after a bench trial the court concluded that no exemption applied to the income id on appeal the court_of_appeals affirmed that sec_139e does not exempt per capita payments from gaming revenue designated as taxable by the igra jim 891_f3d_1242 it also rejected the argument that the distributions were out of gross revenue not net revenue and therefore were not subject_to the igradollar_figure id pincite n and it quickly rejected the argument that the distributions were exempted from tax by the miccosukee settlement act of miccosukee even accepting petitioners’ claim that the gross_receipts tax is a continuation of the tribal sales_tax adopted in as the court_of_appeals concluded the gross_receipts tax still is a mechanism for collecting gaming revenue from the casino to fund per capita distributions to members eligible for no other exception to the definition of gross_income as we explain below see united_states v jim 891_f3d_1242 ndollar_figure 11th cir we similarly reject petitioners’ argument that distributions are not taxable because they were not out of net gaming revenue but rather were out of gross revenue settlement act publaw_105_83 sec_111 stat pincite codified pincite u s c secs 1750-1750e c jim f 3d pincite n we see no factual distinctions between the distributions to petitioners and to ms jim and therefore hold that the distributions to petitioners are taxable under the igra b petitioners’ other statutory arguments petitioners made other arguments that were not considered or were considered only briefly by the court_of_appeals petitioners point to three acts of congress that they maintain exempt the tribe’s distributions from federal income_taxation the miccosukee settlement act the act of date pub_l_no sec stat pincite codified pincite u s c sec 459e and the indian land consolidation actdollar_figure none of these provisions would exempt the distributions from the igra and even were we to conclude that the distributions were not out of net gaming revenue none of those provisions apply u s c sec 459e has been reclassified as sec of the same title petitioners take the position that no agency other than the bia has any authority to interpret or apply federal_law treaties or other matters arising out of indian affairs including the taxation of the tribes and their members petitioners cite no cases nor did we find any support for such a broad interpretation of the authority given to the bia by statute and certainly a statutory grant of authority to the bia to interpret the statutes could not supplant our role or the role of other courts to interpret and apply these provisions to the land on which the casino is located and therefore none exempt the distributions from federal_income_tax the miccosukee settlement act is the codification of the effects of the tribe’s settlement agreement with the state of florida as it relates to the federal government the miccosukee settlement act sec_707 addresses the tax effects of the settlement agreement providing in relevant part that no money or land paid or conveyed to the tribe under this act or the settlement agreement shall be taxable under federal or state law petitioners contend that miccosukee settlement act sec_707 makes all of the tribe’s land tax exempt however the plain wording of the provision limits its application to lands conveyed to the miccosukee tribe under this part or the settlement agreement the casino is not located on any of the land that the tribe received in the settlement agreement therefore the miccosukee settlement act does not provide an exemption from tax for petitioners’ distributionsdollar_figure petitioners also contend that u s c sec 459e exempts their distribution from taxation that section provides a tax exemption to any land conveyed pursuant to subchapter iv of title which relates to the conveyance of while the miccosukee settlement act may apply to the land on which the parking lot is built the tribe does not charge a fee for use of the parking lot so the parking lot does not provide another revenue source for the distributions submarginal land to indian tribes u s c secs 459-459e it provides that any land conveyed to indian tribes under that subchapter and any distribution of gross_receipts derived from those lands are exempt from federal state and local taxation id sec 459e and u s c sec 459a provides a list of the specific properties conveyed under that subchapter to specific tribes but the tribe is not included in that list thus u s c sec 459e does not apply to the land on which the casino is located and does not exempt petitioners’ distributions from tax finally petitioners contend that the indian land consolidation act provides a tax exemption for the distributionsdollar_figure the indian land consolidation act allows indian tribes to enter into a land consolidation plan providing for the sale_or_exchange of any tribal lands or interest in lands for the purpose of eliminating undivided fractional interests in indian trust or restricted lands or consolidating its tribal land holdings id sec_2203 title u s c sec_2210 provides that land or interests in land acquired by the federal government for an indian or an indian_tribe as part of a consolidation plan under the indian land consolidation act is exempt from federal state and local taxation the casino is located on as noted above petitioners raised this argument only in their reply brief and respondent argues petitioners should be deemed to have abandoned it land purchased by tdc and placed into trust for the tribe there is no evidence that the land or an interest in the land was acquired as part of a consolidation plan under the indian land consolidation act thus u s c sec_2210 does not apply to the tribe’s land and does not exempt the distributions from tax petitioners are correct that to the extent possible we resolve ambiguities in treaties and statutes in favor of indians and construe indian treaties in the sense in which the indians understood them see capoeman u s pincite 318_us_423 however this rule_of construction comes into play only if such statute or treaty contains language which can reasonably be construed to confer income exemptions holt v commissioner f 2d pincite this is not the case with the three provisions to which petitioners have pointed we are not free to create by implication a tax exemption for petitioner s hoptowit v commissioner t c pincite furthermore we do not agree with petitioners’ contention that we must accept mr cypress’ interpretation of these statutes as he was the bia superintendent regardless of whether or to what extent he is a delegate of the secretary of the interiordollar_figure petitioners have not presented any evidence that mr cypress was delegated any authority by the secretary of the interior by virtue of his position as continued c distributions not directly derived from the land petitioners next contend that the distributions are exempt from federal tax because they are derived directly from tribal lands they base this argument on capoeman and on the per capita act of and or the land consolidation act which we addressed above dollar_figure the supreme court held in capoeman u s pincite that the general allotment act provided the noncompetent indian17 taxpayer an exemption for proceeds directly derived from his allotted parcel of reservation land--in that case proceeds from the sale of standing timber on his allotment here the tribe has not made any allotments of land to its members see fry v continued superintendent even if we assume that the secretary of the interior has delegated mr cypress some authority we are not bound to his informal interpretations of the statutes and regulations concerning the tribe and indians more generally moreover his interpretations of these statutes are contradicted by the statutes’ plain meaning and we do not find them to be persuasive again this is an argument that petitioners raised only in their reply brief and respondent argues petitioners should be deemed to have abandoned it a noncompetent indian in this context is a member of a tribe who received an allotment of land that is held in trust for him or her by the federal government and who under the terms of general allotment act was prohibited from alienating or encumbering the land with the federal government’s consent 78_tc_137 n aff’d 617_f3d_507 8th cir united_states 557_f2d_646 9th cir perkins v commissioner t c __ slip op pincite date holt v commissioner t c pincite the per capita act of permits tribes to make to members per capita payments of funds held in trust by the secretary of the interior u s c sec_117a per capita distributions made under the per capita act of are exempt from federal and state tax id sec_117b a referencing the act of date pub_l_no sec stat pincite however not all per capita distributions qualify for the per capita act’s tax exemption the funds must come from approved sources and be distributed from qualifying accounts c f_r sec_115 petitioners argue that the ntdr account is a qualifying account and the gross_receipts tax revenue is an approved source specifically that it was derived directly from tribal lands the u s court_of_appeals for the eleventh circuit already has concluded that the tribe’s distributions to members come from ‘investment in improvements’ on the land and ‘business activities related to those assets ’ namely gambling and therefore do not derive directly from the land jim f 3d pincite ndollar_figure citations omitted alteration in original and we have held that income derived from a business on reservation land was not necessarily derived directly from the land hoptowit v commissioner t c pincite we have limited our definition of income derived directly from the land to income earned through exploitation of the land itself 83_tc_561 aff’d sub nom 792_f2d_849 9th cir see also 452_f2d_741 9th cir holding that income from farming and ranching on taxpayer’s allotted land is tax exempt aff’g in part and rev’g in part 52_tc_330 88_tc_188 holding that farming income on taxpayer’s allotted land is tax exempt our definition does not include income earned by use of the land along with capital assets and labor cross v commissioner t c pincite holding that income from operating a smokeshop on reservation land was not directly derived from the land see also 597_f2d_708 ct_cl holding that neither income from operation of a motel restaurant gift shop and apartment complex nor income from leases of buildings is directly derived from the land hoptowit v commissioner t c pincite holding that income from operating a smokeshop on reservation land was not directly derived from the land beck v commissioner tcmemo_1994_122 holding that rental income from an apartment complex on tribal land is not derived directly from the land aff’d 64_f3d_655 4th cir tonasket v commissioner tcmemo_1985_365 holding that income from operating a smokeshop on the taxpayer’s allotted land was not directly derived from the land we also have held that per capita payments of casino revenue are not directly derived from the land merely by virtue of the casino’s location on tribal land doxtator v commissioner tcmemo_2005_113 wl at campbell v commissioner tcmemo_1997_502 wl at holding that income from the operation of a casino on tribal land was not derived directly from the land aff’d and remanded 164_f3d_1140 8th cir petitioners argue that the distributions are directly derived from the land because they are in substance their share of rental payments that the tribe receives for leasing tribal land--owned communally by all members--to the casino they cite revrul_56_342 1956_2_cb_20 as support for their contention that their distributions are nontaxable the revenue_ruling lists rentals including crop rentals as income the irs understands to be exempt as directly derived from the land under capoeman id but whether payments ‘were in fact rent instead of something else paid under the guise of rent’ is a question of fact to be resolved on the basis of all the facts and circumstances k k veterinary supply inc v commissioner tcmemo_2013_84 at quoting 17_tc_199 aff’d 199_f2d_373 6th cir we are not bound by a revenue_ruling but even if we found its analysis persuasive the record does not support petitioners’ recharacterization of the gross_receipts tax as rent payments that fall outside the igra see 144_tc_324 we are not bound by revenue rulings under skidmore the weight we afford them depends upon their persuasiveness and the consistency of the commissioner’s position over time there is no written lease between the tribe and the casino and the gross_receipts tax ordinance makes no mention of a lease or the use of tribal land nor have we found any reference to a lease from the tribe to the casino in any of the general council meeting minutes in the record to the contrary the evidence in the record illustrates the tribe’s intention that the gross_receipts tax be a tax rather than rent payments the gross_receipts tax ordinance declared the intent of the miccosukee tribe of indians of florida that the miccosukee indian bingo gaming mibg shall be subject_to a gross_receipts tax and if we regard the gross_receipts tax as an application of the tribal sales_tax to the casino the ordinance states that the tribe is imposing the tax under its authority to levy and collect assessments in each the tribe’s financial statements for fiscal years through the gross_receipts tax revenue is listed under the section owners compensation fees rather than with the tribe’s leases finally each of the casino’s financial statements from fiscal years through states that while the casino is on the tribe’s land n o rental payment is currently required for_the_use_of such land petitioners have not shown that they are entitled to a tax exemption with respect to their distributions petitioners have not introduced any evidence or made any argument concerning the inclusion of the dollar_figure miscellaneous payment to ms osceola in in her gross_income and none of petitioners’ arguments address the christmas bonuses for and which were paid out of the tribe’s general account therefore we also sustain respondent’s determination that the christmas bonuses and ms osceola’s miscellaneous payment are taxable under sec_61 concluding that the tribe’s distributions are taxable to petitioners does not call into question the tribe’s sovereign authority to impose tax nor does the tribe’s sovereign authority affect our analysis of the taxability of the distributions that depends on the law and whether any exceptions to taxability apply iv underpayment penalties sec_6662 and b and imposes a penalty equal to of the portion of an underpayment_of_tax required to be shown on the return that is attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 an understatement of income_tax is a substantial_understatement if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in the notices of deficiency respondent determined both the negligence_penalty and the substantial_understatement_penalty the commissioner bears the burden of production with respect to an individual taxpayer’s liability for a penalty and is required to present sufficient evidence showing that the penalty is appropriate sec_7491 116_tc_438 to meet this burden for the substantial_understatement_penalty the rule_155_computations must confirm a substantial_understatement sec_7491 the commissioner must also show that he complied with the procedural requirements of sec_6751 see sec_7491 graev v commissioner graev iii 149_tc_485 supplementing and overruling in part graev v commissioner graev ii 147_tc_460 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect higbee v commissioner t c pincite a sec_6751 motions trial of this case was held and the record was closed before the issuance of our opinion in graev iii after the court’s decision in graev iii we ordered respondent to file a response addressing the effect of sec_6751 on these cases and directing the court to any evidence of sec_6751 supervisory approval in the record and petitioners to respond respondent was unable to direct the court to any evidence in the record that satisfies his burden of production with respect to sec_6751 and filed a motion to reopen the record to include two civil penalty approval forms accompanied by declarations from ms gentry one for both the and tax years and one for the tax_year petitioners did not oppose respondent’s motion but in their response they asked that they be also given the opportunity to reopen the record to call witnesses who prepared and or signed the declarations and penalty approval forms or introduce other evidence bearing on the validity of such declarations and forms they also raised issues with the documents respondent proffered in support of his compliance with sec_6751 we granted petitioners’ request to conduct additional discovery regarding respondent’s compliance with sec_6751 including interrogatories after that discovery petitioners moved to reopen the record to include certain additional documents relating to respondent’s review of the penalties namely ms gentry’s date memorandum the agent’s date memorandum regarding the six-year statute_of_limitations the agent’s activity log and respondent’s responses to petitioners’ interrogatories respondent did not oppose that motion we therefore will grant these two motions to reopen the record to admit evidence pertaining to and the parties also filed a stipulation of settled issues in which respondent conceded that he could not meet his burden of production as to the negligence_penalty for and and that petitioners are not liable for the accuracy-related_penalty for we therefore will deny respondent’s motion as to evidence relating to penalty approval for b petitioners’ sec_6751 arguments petitioners argue that the supervisory approval for the and substantial_understatement penalties was not timely and the supervisor’s review itself was not meaningful sec_6751 generally provides that no penalty shall be assessed unless the commissioner shows that the initial determination of the assessment was personally approved in writing by the immediate supervisor of the individual making such determination the u s court_of_appeals for the second circuit held in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 that written approval is required no later than the issuance of the notice_of_deficiency rather than the assessment of the tax in so holding the court noted the ambiguity in the statute as the irs cannot determine an assessment id pincite see also graev ii t c pincite gustafson j dissenting one can determine whether to make an assessment but one cannot ‘determine’ an ‘assessment’ because congress enacted sec_6751 to ensure that penalties should only be imposed where appropriate and not as a bargaining chip chai v commissioner f 3d pincite quoting s rept no pincite 1998_3_cb_537 and because the taxpayer decides whether to petition the tax_court after receiving the notice_of_deficiency the court held that the irs must obtain supervisory approval no later than the date the irs issues the notice_of_deficiency chai v commissioner f 3d pincite but left open was the question we face whether approval can come after the agent sends the taxpayer proposed adjustments that include penalties in other words must an agent secure penalty approval before sending to the taxpayer written notice that penalties will be proposed in this case in the form of a notice of proposed_adjustment that gives the taxpayer right to appeal the proposed penalties with appeals petitioners argue that the initial determination of a penalty is the first time an irs official introduced the penalty into the conversation see graev iii t c pincite lauber j concurring they contend that the rar contained the first suggestion of penalties making the rar--and not the notice of deficiency--the initial determination the rar is the report sent to the taxpayer indicating the adjustments to income as reported on the return and the nature of the adjustments the revenue_agent proposes to make 64_tc_191 when a 30-day_letter is sent the taxpayer may protest those adjustments at appeals and a notice_of_deficiency may follow if the taxpayer does not protest the adjustments or if the taxpayer and appeals do not settle see sec_601_105 sec_601_106 statement of procedural rules the notice_of_deficiency is the means by which the commissioner notifies the taxpayer that he has determined a deficiency sec_6212 once the irs determines a deficiency including any penalties the irs can assess that deficiency unless the taxpayer timely petitions this court for redetermination of that liability see sec_6213 the determinations made in a notice_of_deficiency typically are based on the adjustments proposed in an rar see branerton corp v commissioner t c pincite 32_tc_1139 r espondent sent to petitioner by registered mail a notice_of_deficiency determining deficiencies in income_tax for the taxable years and said determination by respondent was based on the adjustments contained in the revenue agent’s report 31_tc_1252 i t is obvious that petitioner is relying upon the revenue agent’s report of examination upon which respondent based his determination of deficiency and when those proposed adjustments are communicated to the taxpayer formally as part of a communication that advises the taxpayer that penalties will be proposed and giving the taxpayer the right to appeal them with appeals via a day letter the issue of penalties is officially on the table see palmolive bldg inv’rs llc v commissioner t c __ __ slip op pincite date therefore we conclude that the initial determination for purposes of sec_6751 was made no later than date when respondent issued the rar to petitioners proposing adjustments including penalties and gave them the right to protest those proposed adjustments next we consider when ms gentry approved these penalties respondent does not contend that nor do we consider whether ms gentry’s date memorandum satisfies his burden he directed us to the penalty approval form initialed by ms gentry on date we therefore hold that ms gentry approved the penalty determinations for and on date--after the initial determination of proposed penalties had been communicated to petitioners--and therefore supervisory approval was not timely under sec_6751 because we hold that respondent did not timely obtain written supervisory approval we need not reach petitioners’ second argument that ms gentry failed to conduct a meaningful review any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing appropriate orders will be issued and decisions will be entered under rule
